Citation Nr: 1605186	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected residuals of a right wrist fracture with degenerative arthritis is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1987 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In January 2011, at a Board Videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Cheyenne, Wyoming, before a Veterans Law Judge sitting in Washington, DC.  A copy of the hearing transcript is associated with the claims file.  The Veterans Law Judge before whom the Veteran provided testimony in January 2011 has since retired.  The Veteran was sent a letter to determine if he would like another hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran did not desire a new hearing.  No response from the Veteran was received and the Board will proceed with adjudication of the appeal.

The case was previously before the Board in July 2014.  Pertinent to the instant matter, the Board denied a higher initial disability schedular rating in excess of 10 percent for residuals of a right wrist fracture with degenerative arthritis, and found that referral of the matter for extraschedular consideration was not warranted.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Joint Motion for Partial Remand (JMR), the parties agreed with the Board's finding that the Veteran was not entitled to a higher initial scheduler rating for residuals of a right wrist fracture with degenerative arthritis; however, the parties agreed that the Board's decision with respect to the ancillary question of referral (to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service) for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b), should be remanded for extraschedular referral consideration.  The JMR parties agreed that the Board did not adequately consider the Veteran's lay statements of pain or other functional effects caused by the Veteran's service-connected right wrist fracture in its Thun analysis.  Thun v. Peake, 22 Vet App 111 (2008).  The JMR directed that, after considering whether to refer the instant matter for extraschedular consideration on remand, in the event the claim is not referred, the Board is to provide an adequate statement of the reasons and bases for not making such a referral.

The Board is required to address the clear and specific instructions of a Court order.  Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006).  The Board understands that the Court, via JMR agreement of the parties, has identified deficiencies in the July 2014 Board decision regarding the analysis as to whether extraschedular referral was warranted.  The Board reads the JMR to apply only to the extraschedular referral analysis in the July 2014 Board decision, as no errors or deficiencies regarding the Board's schedular rating analysis were raised before the Court or indicated by the JMR, and no specific action regarding the schedular rating aspect of the issue was directed by the JMR.  The JMR's general reference to the rating issue, without limitation to only extraschedular rating considerations, does not control its very specific direction focusing only on the question of extraschedular referral.  Indeed, in the August 2015 JMR, the parties indicated that the Veteran agreed to abandon the appeal for entitlement to an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative arthritis on a schedular basis.

This Board decision is not a mere "repackaging" of its previous extraschedular referral analysis.  Extensive thought and consideration has gone into the Board's discussion of the issue, and all lay evidence, including the lay evidence discussed by the JMR, has been reviewed and addressed.  In addition, this Board decision is not a schedular rating adjudication; as such, any Board findings in this decision regarding the schedular rating criteria should not be considered as an indication that the Veteran is entitled to a specific schedular rating under a particular diagnostic code.  The Board is merely considering whether symptoms and impairments advanced by the Veteran are similar to symptoms or impairments provided for in the (schedular) diagnostic criteria, in order to determine whether referral under 38 C.F.R. § 3.321(b) to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular adjudication is warranted.

In November 2015, additional evidence was associated with the Veteran's file in VBMS, which was not considered by the AOJ.  Specifically, VA treatment records from September 2015 pertaining to the Veteran's right wrist were submitted in November 2015 after the June 2010 Supplemental Statement of the Case.  In a January 2016 submission, through the representative, the Veteran waived initial AOJ consideration of the evidence added to the record since the issuance of the June 2010 Supplemental Statement of the Case.  As such, the Board may consider the evidence in the first instance.


FINDING OF FACT

The residuals of a right wrist fracture with degenerative arthritis do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSION OF LAW

The criteria for referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for adjudication of an extraschedular rating for residuals of a right wrist fracture with degenerative arthritis have not been met.  38 C.F.R. § 3.321(b) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The July 2014 Board decision found that any duty imposed on VA, including the duties to assist and to provide notification, had been met.  This finding was not overturned on appeal.  In October 2015, VA sent the Veteran notice that a decision had been made by the Court on his appeal, that an issue had been remanded, and that he had 90 days in which to submit additional evidence and/or argument.  To date, with the exception of a January 2015 Informal Hearing Presentation offered by the Veteran's representative that proffered general, non-specific statements, the Veteran had no additional evidence or argument to offer.  As noted above, additional VA treatment records were associated with the Veteran's file in VBMS in November 2015, and the Veteran waived initial AOJ consideration of this evidence in January 2016.  

There remains no question as to the substantial completeness of the issue on appeal.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Extraschedular Consideration

Laws and Regulations

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See Thun, 22 Vet. App. at 115; VAOPGCPREC 6-96 (interpreting that a service-connected disability must affect employment "in ways not contemplated by the rating schedule" to invoke extraschedular referral under 38 C.F.R. § 3.321(b)(1)); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate is required for extraschedular consideration referral).

The Court in Thun clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Second, if the schedular rating does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun at 111.

Background

The Court set aside and remanded the July 2014 Board decision as to the rating question of whether referral is warranted for extraschedular adjudication of the service-connected residuals of a right wrist fracture with degenerative arthritis.  In particular, the Board is to consider the "the Appellant's pain or other functional effects caused by [his] service-connected right wrist fracture in its extraschedular analysis."  

Also, in this regard, the Board emphasizes that the Veteran abandoned the claim for entitlement to an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative arthritis on a schedular basis, and this issue is not in appellate status and not before the Board.  However, in the August 2015 JMR, the parties agreed that there was an inconsistency between a finding in the schedular rating analysis and the extraschedular analysis.  Specifically, the August 2015 JMR stated the following: 

In analyzing [the] Appellant's schedular rating, the Board found that "[t]he current 10 percent rating is the maximum rating for limitation of wrist motion, and "the effects of pain on use do not affect the rating under Diagnostic Code 5215,"...but then in its extraschedular analysis, the Board found that "the rating criteria reasonably describe the disability level and the Veteran's symptomatology, including pain, functional loss, and limitation of motion.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule..."  These statements are inconsistent.

The extraschedular referral question before the Board is limited to a discussion of whether referral is warranted for extraschedular (38 C.F.R. § 3.321(b)) adjudication of the service-connected residuals of a right wrist fracture with degenerative arthritis for additional symptoms or impairment that are not part of the schedular rating criteria.  An adequate analysis of extraschedular consideration in this case includes a discussion of the applicable schedular disability rating criteria and whether the schedular disability rating criteria recognize the overall severity of the disability and functional impairment from the disability.

In the November 2007 rating decision, by its assignment of diagnostic code, the RO purported to assign the 10 percent rating (for the residuals of a right wrist fracture with degenerative arthritis) under 38 C.F.R. § 4.71a, hyphenated Diagnostic Code 5010-5215, which would indicate traumatic arthritis with residual limitation of wrist dorsiflexion (extension) less than 15 degrees or palmar flexion limited in line with forearm (i.e., 10 percent); however, the RO's analysis in the same rating decision reveals that the 10 percent rating was actually awarded based on arthritis with painful motion and limited to a noncompensable degree (i.e., 37 degrees of extension and 26 degrees of wrist flexion).  The evidence of record, at the time, only showed noncompensable limitation of motion, and there were, in fact, no findings of limitation of motion more nearly approximating less than 15 degrees of wrist dorsiflexion (extension) or palmar flexion limited in line with forearm required for a compensable limitation of motion under a limitation of motion diagnostic code.  As both the evidence and the adjudicative findings in the reasons and bases of the November 2007 rating decision show only noncompensable limitations of motion at the time of the decision, necessarily, the 10 percent rating was actually granted based on the criteria at Diagnostic Code 5003 below, not actually under the criteria of Diagnostic Code 5215.  On the question of which criteria the RO actually used to rate the right wrist arthritis disability, the facts that the Veteran had right wrist arthritis (which the rating criteria directs is to first be rated under Diagnostic Code 5003, if noncompensable), diagnosis (arthritis), clinical findings (noncompensable limitation of motion), and the VA adjudicator's substantive reasons and bases (rating on pain with evidence of X-ray findings of degenerative arthritis and admitted noncompensable limitation of motion) are of more probative value than the selection of the Diagnostic Code attached to the codesheet (rating sheet) when entering the rating.  The Board's determination of what the RO actually found, and which rating criteria was actually applied is an ancillary finding of fact within the Board's jurisdiction to conduct de novo review of AOJ decisions.  See 38 U.S.C.A. § 7104 (West 2014) (the Board decides "all questions" in a case).

The Board finds that, in this case, "[g]reat care" was not "exercised in the selection of the applicable diagnostic code number and in its citation on the rating sheet," so correction of the Diagnostic Codes is required to show the actual criteria used to initially rate the Veteran's right wrist disability.  See 38 C.F.R. § 4.27 (2015) ("diagnostic code numbers...are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  In consideration thereof, the Board finds that the right wrist fracture with degenerative arthritis was effectively rated under the hyphenated Diagnostic Code 5010-5003, for traumatic arthritis with residual painful arthritis and noncompensable limitation of motion.  See 38 C.F.R. § 4.27; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

The schedular rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Code 5215), including motion limited to orthopedic factors such as pain, weakness, swelling, stiffness, incoordination, and atrophy of disuse (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.

Arthritis, due to trauma, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected part as degenerative arthritis (Diagnostic Code 5003).  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The schedular rating criteria under Diagnostic Code 5215 (limitation of motion of the wrist) provide a 10 percent disability rating is warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  (Diagnostic Code 5215 does not provide for a rating in excess of 10 percent as 10 percent is the maximum schedular rating provided for limitation of motion under Diagnostic Code 5215; see also Diagnostic Code 5214 for ankylosis of the wrist)  38 C.F.R. § 4.71a.

Under the schedular rating criteria at 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

As discussed in the July 2014 Board decision that adjudicated an initial rating higher than 10 percent for residuals of a right wrist fracture with degenerative arthritis on a schedular basis, in an August 2007 VA examination report, the Veteran reported that he had constant aching in the distal radial forearm and wrist.  He stated that, if he performed repetitive motion, he would have increased pain in the wrist, as well as decreased range of motion.  The Veteran maintained that, at work, he learned to hold his writing instruments between his middle and ring fingers and to write with a different pen position.  Upon physical examination, the Veteran had limitation of motion to 37 degrees of extension, 26 degrees of flexion, 32 degrees of ulnar deviation, and 14 degrees of radial motion.  See VAOPGCPREC 9-98 (motion ends where pain begins).  The VA examiner stated that there was manifestation of pain at the end of radial motion.  It was noted that there were no additional limitations to range of motion of the right wrist after repetitive motion.

During a May 2010 VA examination, the Veteran stated that, since he was last examined by VA, he had experienced a worsening of pain.  The Veteran reported that he also noticed weakness in the right wrist and hand.  The Veteran stated that, when his wrist bothered him, he had swelling and a wrist brace would not fit correctly.  As for activities of daily living, the Veteran reported that, if he was doing something with his right wrist and it would hurt, he would stop.  The Veteran remarked that he had to stop remodeling his home because of the pain.  The VA examiner found muscular atrophy of the wrist.  There was no edema or abnormal skin abnormality.  As for range of motion, dorsiflexion (extension) was 20 degrees with pain, palmar flexion was 20 degrees with pain, ulnar deviation was 20 degrees with pain, and radial deviation was 15 degrees with pain.  There was no change following repetitive motion with a five pound weight.  The VA examiner stated that strength in the right hand was decreased.  

In a June 2011 VA examination report, the Veteran stated that, since the original injury, he had been gradually losing range of motion of the joint.  The Veteran stated that he was able to perform many normal activities, but that he often dropped things.  He indicated that he no longer played sports, but he was still able to ride a motorcycle and cook.  The Veteran stated that he worked as a computer technician and that he was able to type as much as he was required to.  It was noted that the Veteran had no deformity or instability of wrist, but that he did have pain, stiffness, weakness, incoordination, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation, but the Veteran reported that he would have locking episodes daily or more often.  Upon physical examination, as to range of motion measurements, dorsiflexion was from 0 to 16 degrees, palmar flexion was from 0 to 18 degrees, radial deviation was from -6 to 0 degrees, and ulnar deviation was from 6 to 20 degrees.  There was evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  In a September 2015 VA treatment record, the Veteran continued to complain of right wrist pain, weakness, and decreased strength and grip.

In this case, with respect to the first prong of Thun (adequacy of the schedular rating criteria), upon careful consideration of all the evidence, including the lay statements from the Veteran specifically identified in the August 2015 JMR, the Board finds that the lay evidence to be considered in the instant appeal does not establish such an exceptional or unusual disability picture to render impractical the schedular rating criteria.  In short, the Board finds that all the symptomatology and impairment caused by the residuals of a right wrist fracture with degenerative arthritis are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The residuals of a right wrist fracture with degenerative arthritis have been manifested by symptoms of painful motion, weakness, swelling, stiffness, incoordination, decreased speed of joint motion, muscular atrophy of the wrist, and decreased grip strength that are productive of noncompensable limitation of motion.  The schedular rating criteria specifically provide ratings for painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Code 5215), including motion limited to orthopedic factors such as pain, weakness, swelling, stiffness, incoordination, and atrophy of disuse (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.

The Veteran's right wrist locking is also specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by locking and which inherently creates difficulty with limitation of movement.  See also 38 C.F.R. § 4.40 (less than normal working movement than normal is a related consideration to painful motion; recognizing functional loss due to defective innervation or other pathology or due to pain).  See 38 C.F.R. § 4.45 (less movement than normal due to limitation or locking).  In addition, the Veteran has reported functional limitations of dropping things, inability to play sports, and difficulty holding writing instruments, doing yard work, hammering for prolonged periods, and fine manipulation of the wrist (due to wrist pain.)  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include Deluca factors such as pain on movement, weakened movement, stiffness, and fatigability (lack of endurance).  See also 38 C.F.R. §§ 4.40, 4.45, 4.59.  These symptoms and functional impairment were considered when awarding the 10 percent schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, comparing the Veteran's disability level and symptomatology of the right wrist disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected residuals of a right wrist fracture with degenerative arthritis are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with residuals of a right wrist fracture with degenerative arthritis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence 
of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

Referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321(b)(1) for the service-connected residuals of a right wrist fracture with degenerative arthritis is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


